

115 HR 4046 IH: Department of Defense Check Before You Rent Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4046IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mrs. Bustos (for herself, Mr. Jones, Mr. Loebsack, Mr. Meadows, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the Secretary of a military department to make
			 certifications regarding the feasibility of using existing space in
			 property under the jurisdiction of the Department of Defense prior to
			 entering into certain agreements to acquire or lease real property for the
			 use of such military department, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Defense Check Before You Rent Act. 2.Certification related to certain acquisitions or leases of real property for use of Department of Defense (a)CertificationSection 2662(a) of title 10, United States Code, is amended—
 (1)in paragraph (2), by striking the period at the end of the first sentence and inserting the following: , as well as the certification described in paragraph (5).; and
 (2)by adding at the end the following:  (5)For purposes of paragraph (2), the certification described in this paragraph with respect to an acquisition or lease of real property is a certification that the Secretary concerned—
 (A)evaluated the feasibility of using space in property under the jurisdiction of the Department of Defense to satisfy the purposes of the acquisition or lease; and
 (B)determined that— (i)space in property under the jurisdiction of the Department of Defense is not reasonably available to be used to satisfy the purposes of the acquisition or lease;
 (ii)acquiring the property or entering into the lease would be more cost effective than the use of the Department of Defense property; or
 (iii)the use of the Department of Defense property would interfere with the ongoing military mission of the property.
								.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to transactions occurring during fiscal year 2018 and each succeeding fiscal year.
			